UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7585



RICHARD STEARNSMILLER, a/k/a Richard Stearns-
Miller, a/k/a Rick Stearns-Miller,

                                             Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; SOUTH CAROLINA DE-
PARTMENT OF CORRECTIONS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Falcon B. Hawkins, Senior District
Judge. (CA-00-1954-3-11-BC)


Submitted:   April 27, 2001                    Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Stearnsmiller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Stearnsmiller appeals the district court’s order dis-

missing without prejudice his complaint alleging civil rights

violations under 42 U.S.C.A. § 1983 (West Supp. 2000).   The court

dismissed Stearnsmiller’s complaint because he failed to name the

proper parties. Because Stearnsmiller may proceed with this action

in the district court by amending his complaint to name the proper

defendants, the district court’s order is not a final, appealable

order.   Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066-67 (4th Cir. 1993).    Accordingly, we dismiss the

appeal for lack of jurisdiction.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2